UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4026
JAMES ANTHONY MCNALLY, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Walter E. Black, Jr., Senior District Judge.
                           (CR-98-248-B)

                      Submitted: June 22, 2001

                       Decided: July 20, 2001

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Anthony Douglas Martin, SOLOMON & MARTIN, Greenbelt, Mary-
land, for Appellant. Stephen M. Schenning, United States Attorney,
Carmina S. Hughes, Assistant United States Attorney, P. Michael
Cunningham, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.
2                     UNITED STATES v. MCNALLY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   James Anthony McNally was found guilty by a jury of conspiracy
to commit armed bank robberies, four counts of armed bank robbery
and aiding and abetting the same, four counts of use of a firearm dur-
ing a crime of violence and aiding and abetting the same, and two
counts of money laundering and aiding and abetting the same.
McNally was sentenced to a total of 850 months imprisonment,
ordered to pay restitution in the amount of $218,653, and given three
years of supervised release. On appeal, McNally raises three issues.
For the reasons that follow, we affirm.

   First, we do not find that the district court erred by denying McNal-
ly’s motion for acquittal on the firearm counts because these convic-
tions are supported by substantial evidence. Glasser v. United States,
315 U.S. 60, 80 (1942); United States v. Burgos, 94 F.3d 849, 862-63
(4th Cir. 1996). Second, we do not find that the district court abused
its discretion by allowing certain evidence to be presented at trial,
United States v. Bostain, 59 F.3d 474, 480 (4th Cir. 1995), or that
such admissions were plain error, United States v. Olano, 507 U.S.
725, 732-36 (1993). Finally, we decline to address McNally’s claims
of ineffective assistance of trial counsel in this direct appeal because
the record does not "conclusively" reveal that McNally received
defective representation. United States v. Richardson, 195 F.3d 192,
198 (4th Cir. 1999), cert. denied, 528 U.S. 1096 (2000). Accordingly,
we affirm McNally’s convictions.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED